Exhibit 10.4

FORM OF
SPX CORPORATION
CONFIDENTIALITY
AND
NON-COMPETITION AGREEMENT

In consideration of my employment or continued employment by SPX Corporation or
by the particular division or subsidiary of SPX for which I am employed
(collectively and individually “SPX”), potential future salary and benefit
adjustments and/or promotions, and any other positions that I may subsequently
hold with SPX or any of its affiliated companies, and in specific consideration
for SPX having granted to me in the past and granting to me in the future access
to Confidential and Proprietary Information (as set out in Paragraph 1 below)
which I would not have obtained absent my employment with SPX, I, the
undersigned, hereby agree as set forth below.

1.                                       Confidential or Proprietary
Information.

I acknowledge and agree that during the course of my employment by SPX, I have
and will come into contact with and have access to various technical and
non-technical Confidential or Proprietary Information which is the property of
SPX.  This information relates both to SPX and any persons, firms, corporations
or other entities which are customers of SPX or other entities that have
dealings with SPX.  I acknowledge and agree that I am being provided access to
such Confidential or Proprietary Information subject to and solely based upon my
agreement to the covenants set forth in this Agreement and I would not otherwise
be afforded access to such information.

For purposes of this Agreement, the term “confidential or proprietary
information” shall include, but not be limited to, SPX’s trade secrets, which
includes, but is not limited to: (i) information with respect to costs,
commissions, fees, profits, sales, markets, products and product formulae,
mailing lists, strategies and plans for future business, new business, product
or other development, new and innovative product ideas, potential acquisitions
or divestitures, and new marketing ideas; (ii) product formulations, methods,
procedures, devices, machines, equipment, data processing programs, software
computer models, research projects, and other means used by SPX in the conduct
of its business; (iii) the identity of SPX’s customers, distributors and
suppliers and their names and addresses, the names of representatives of SPX’s
customers, personnel placement prospects or contacts, distributors or suppliers
responsible for entering into contracts with SPX, the amounts paid by such
customers to SPX, specific customer needs and requirements, and leads and
referrals to prospective customers; and (iv) the identity and number of SPX’s
employees, their salaries, bonuses, benefits, qualifications and abilities; all
of which information I acknowledge and agree is not generally known or available
to the general public, but has been developed, compiled or acquired by SPX at
its effort and expense.  Confidential and proprietary information can be in any
form: oral, written or machine readable, including electronic files.  I further
acknowledge and agree that the confidential and proprietary information is
secret, valuable and owned by SPX, and that SPX has exercised substantial
efforts to preserve the secrecy of the confidential and proprietary information.

I specifically covenant and agree to hold all Confidential or Proprietary
Information and any data or documents containing or reflecting Confidential or
Proprietary Information in the strictest confidence, and that both during
employment and at any time after employment with

1


--------------------------------------------------------------------------------




SPX, I will not, without the prior written consent of the Chief Executive
Officer of SPX, disclose, divulge or reveal to any person, or use for any
purpose other than for the exclusive benefit of SPX, any Confidential or
Proprietary Information, whether contained in my memory or embodied in writing
or other physical form.

2.                                       Non-solicitation of Customers and
Employees.  During the term of my employment with SPX and for a period of one
(1) years thereafter, I will not solicit, divert or attempt to divert from SPX
any customer or employee whose business or services SPX has enjoyed, solicited
or employed at any time during the two (2) year period immediately prior to my
separation from SPX.

3.                                       Non-retention of Material.  Upon
termination of employment, I will promptly deliver to SPX, and not keep or
deliver to any person, firm, corporation, association or other entity, all
manuals, letters, notes, notebooks, price lists, customer lists, reports and
copies thereof and all written materials of a confidential or proprietary nature
relating to SPX’s business which are in my possession or under my control.  I
also agree not to retain any copies, duplications, reproductions or excerpts of
the foregoing materials.

4.                                       Solicitations.  I agree not to solicit
for personal use any type of gift, paid travel, personal inducement, tickets to
an event, invitations or contributions from a supplier or vendor or from any
other third party with whom SPX presently does business, or may in the future do
business, and acknowledge that violation of this provision will result in
disciplinary action up to and including discharge as determined by SPX in its
sole discretion.  The above does not apply to unsolicited gifts or entertainment
of nominal value as described in the Company’s Code of Conduct.

5.                                       Inventions/Developments.  I agree to
hold in confidence and to disclose to SPX fully and promptly in writing, all
inventions, improvements, discoveries, formulas, processes, technical
information, systems, designs, trademarks, trade names, service marks and
suggestions relating in any way to the business of SPX whether patented,
patentable or unpatentable (“Developments”), which, during the period of my
employment by SPX are made, developed or conceived by me, either solely or
jointly with others in the course of such employment or with the use of SPX’s
time, materials or facilities, or relating to any subject matter with which my
work with SPX is or may be concerned, or relating to any problems arising in
SPX’s business of which I have been or may become informed by reason of my said
employment.

I hereby assign, and agree to assign to SPX during my employment and thereafter,
all my rights to and evidence of such rights to the Developments, whether or not
patent applications are filed thereon.  I agree, whenever requested to do so by
SPX during my employment or thereafter, without charge to SPX, but at its
expense, to grant to SPX or its nominee my entire interest in any or all of such
Developments by executing, acknowledging and delivering all documents and by
rendering all assistance such as giving testimony in support of a particular
invention, which SPX may deem necessary or proper for that purpose and for the
purpose of perfecting in SPX title to patents, copyrights or other rights
therefore and reissues, renewals, continuations, divisions, or extensions of
such rights, both domestic and foreign.

6.                                       Non-Competition.  During the term of my
employment with any SPX business unit and for one-year period immediately after
termination of said employment, I will not directly or

2


--------------------------------------------------------------------------------




indirectly accept employment with or render services on behalf of a competitor
of any SPX business unit at which I have been employed, or any other third
party, in any capacity where the confidential information of an SPX business
unit acquired by me during my employment with an SPX business unit would
reasonably be considered to be useful to the competitor or to such other third
party to become a competitor based in whole or in part on such information.

If any provision of this paragraph is held to be unenforceable, it shall be
curtailed as to time, location or scope to the extent necessary to be valid
under applicable laws, and as so curtailed shall be enforceable.

7.                                       Conflict of Interest.  I agree not to
participate as an owner or part-owner in any manner whatsoever in any
proprietorship, partnership, firm, corporation, or other organization or entity
which directly or indirectly competes with SPX, or has any business relationship
with SPX, or is engaged in a business relationship which conflicts in any way
with the interest of SPX, without the express written authorization of the CEO
of SPX.  This covenant shall not apply to the ownership of less than 1% of the
outstanding securities of any SPX competitor, customer or supplier whose shares
of stock are traded on a nationally recognized stock exchange or
over-the-counter market.

8.                                       Termination of Employment.  Nothing in
this Agreement shall be construed to constitute an agreement or commitment of
employment by SPX for any particular period of time or to limit in any way the
right of SPX or myself to terminate my employment at will.  This Agreement
supersedes and rescinds any and all employment agreements with SPX, whether
verbal, written, or otherwise expressed or implied.  Termination of employment
shall not relieve me of any of my obligations contained in this Agreement which
continue in force and effect after termination of my employment.

9.                                       Remedies Upon Breach.  I recognize and
acknowledge that in the event of any default in, or breach of any of the terms,
conditions and provisions of this Agreement (either actual or threatened) by me,
SPX’s remedies at law shall be inadequate.  Accordingly, I agree that in such
events, SPX shall have the right to specific performance and/or injunctive
relief in addition to any and all other remedies and rights at law or in equity,
and such rights and remedies shall be cumulative.  In the event of a breach of
paragraphs 2 or 6 of this Agreement, and if any customers or employees of SPX
are lost by SPX due to the breach, the parties hereby stipulate that the court
may award damages in an amount equal to two times the highest annual sales
volume (in the case of customer(s)) or highest yearly salary/wages (in the case
of employee(s)) during the five (5) years immediately preceding termination of
my employment.   I further acknowledge and agree that SPX shall be entitled to
recover from me all costs and expenses incurred by SPX, including its reasonable
attorney’s fees and expenses, in connection with SPX’s enforcement of its rights
under this Agreement.

10.                                 Waiver.  Failure to insist upon strict
compliance of any of the terms, covenants or conditions contained in this
Agreement shall not operate as a waiver of such term, covenant or condition, nor
shall any waiver or relinquishment of any right or power hereunder at any one or
more time be deemed a waiver or relinquishment of such right or power at any
other time.

11.                                 Severability.  If any provision of this
Agreement is determined by a court of competent jurisdiction to be
unenforceable, then the unenforceable provision shall be severed and the

3


--------------------------------------------------------------------------------




remainder of this Agreement shall be enforced as though the unenforceable
provisions were not included.

12.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto, their legal
representatives, heirs, and successors as well as SPX’s divisions, subsidiaries,
affiliates and assigns.  I acknowledge that I may not assign any of my rights or
delegate any of my duties under this Agreement.

13.                                 Applicable Law.  This Agreement shall be
construed according to the laws of the State of North Carolina.

14.                                 General.  This Agreement contains the entire
understanding of the parties relating to the subject matters addressed herein,
and supersedes any prior agreements, except for any other confidentiality,
non-compete or other protective covenants between me and SPX, which shall remain
in effect to the extent that they provide greater protection for SPX and its
legitimate protectible interests.  This Agreement may not be amended, modified
or waived, except by a writing signed by myself and an authorized Officer of
SPX.

[SIGNATURE PAGE FOLLOWS]

4


--------------------------------------------------------------------------------




I acknowledge that I have this day received and read a copy of this Agreement,
that I understand its provisions, and that I will observe and fully comply with
its provisions.

 

Employee:

Date:

 

 

 

 

 

 

 

 

 

 

 

 

SPX Corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

5


--------------------------------------------------------------------------------